The present application, although filed on or after March 16, 2013, is believed to have the effective filing date of May 4, 2012, of the International Application PCT/US2012/036503, and is not being examined under the first inventor to file provisions of the AIA  and is instead considered a pre-AIA  filing.

Applicant’s election without traverse of the variant of SEQ ID NO: 2 comprising the substitutions T022A-S101G-S103A-V104I-N116L-G159D-S188D-A232V-Q245R-N248D-E271F, in the reply filed on October 4, 2022 is acknowledged.
Claims 1-16, to the variant of SEQ ID NO: 2 comprising the substitutions T022A-S101G-S103A-V104I-N116L-G159D-S188D-A232V-Q245R-N248D-E271F, are under consideration.

Priority:  Applicants’ claim in the Application Data Sheet filed June 4, 2020, to the 5 May 2011 filing date of Applicant’s initial International application PCT/US2011/035319 as well as the 4 May 2012 filing date of Applicant’s Continuation-In Part International application PCT/US2012/036503, the 11 May 2013 filing date of the National Stage Continuation application U.S. serial Nos. 14/071,773, and 15/177681, of which this application is a further Continuation filing, is hereby acknowledged.  Because the present application has the effective filing date of 4 May 2012 of the International application PCT/US2012/036503, it is not being examined under the first inventor to file provisions of the AIA  and is instead considered a pre-AIA  filing.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371 (c) of this title before the invention thereof by the applicant for patent.

Claims 1-16 are rejected under 35 U.S.C. § 102(e) as being anticipated by Alekseyev et al. (WO 2011140364; IDS 06.04.20).  
The applied reference has a common assignee with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. § 102(e).  This rejection under 35 U.S.C. § 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131.
Alekseyev et al. teach cleaning compositions comprising serine protease variants (abstract).  Alekseyev et al. teach a protease variant of Bacillus lentus subtilisin GG36 protease, wherein said Bacillus lentus subtilisin GG36 protease comprises the amino acid sequence shown in SEQ ID NO: 2, and wherein said protease variant comprises an amino acid sequence which differs from the amino acid sequence of SEQ ID NO: 2 in no more than two, three, four, five, six, seven, eight, nine, 10, or 11…mutations selected from the group of mutations including at least T22A, S101G, S103A, V104I, N116L, G159D, S188D, A232V, Q245R, N248D, E271F, wherein amino acid positions of the protease variant are numbered according to the numbering of corresponding amino acid positions in the amino acid sequence of Bacillus amyloliquefaciens subtilisin BPN' shown in SEQ ID NO: l as determined by alignment of the protease variant amino acid sequence with the Bacillus amyloliquefaciens subtilisin BPN' amino acid sequence (Alekseyev et al. claim 83; instant claims 1, 9), wherein the protease variant has one or more of the following characteristics:  a) a Test Method 2 performance index of from 1.1 to about 10; b) a Test Method 3 performance index of from about 1.1 to about 10; c) a Test Method 4 performance index of from about 1.0 to about 10; and/or d) a Test Method 6 performance index of from 1.0 to about 10 (Alekseyev et al. claim 90; instant claims 1, 9); and cleaning compositions comprising the protease variant and another material (Alekseyev et al. claims 100-102; instant claims 1, 9).  The cleaning compositions further comprises at least one additional enzyme selected from hemicellulases, cellulases, peroxidases, proteases, metalloproteases, xylanases, lipases, phospholipases, esterases, perhydrolases, cutinases, and so forth (Alekseyev et al. claims 105-106; instant claims 4, 12), where Alekseyev et al. further teach methods of cleaning a surface comprising treating a surface with said cleaning composition (claims 109-110; instant claims 6-8, 14-16).  At paragraphs 304-305, Alekseyev et al. teach the protease variants further comprise at least one, or even two or more charged mutations selected from the group consisting of N062E, S101D, P129E, A158E, G159D/E, S 166D, and/or S188D, where such proteases have a charge of 0, -1, -2, -3, -4 or -5, relative to the enzyme of SEQ ID NO: l, where the protease variants are formulated into detergent compositions suitable for addition to water to make a wash liquor whose conductivity is from about 0.1 mS/cm to about 3 mS/cm (instant claims 2-3, 7, 10-11, 15).  At paragraphs 310-311, Alekseyev et al. teach in another aspect the protease variants comprise at least one or two or more charged mutations selected from the group consisting of N018R, G020K/R, T022R, S024R, N043R, Q245R, H249R and/or N269R, where such proteases have a charge of 0, +1, +2, +3, +4 or +5, relative to the enzyme of SEQ ID NO: l, where the protease variants are formulated into detergent compositions suitable for addition to water to make a wash liquor whose conductivity is from above about 3 mS/cm to about 30 mS/cm (instant claims 2, 8, 10, 16).  At paragraphs 091, 0515-0520, Alekseyev et al. teach providing and/or formulating cleaning compositions comprising the protease variant and an adjunct material and/or an additional enzyme (instant claims 5, 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Souter et al. (US 20110237487, now US 8,785,171; IDS 06.04.20).    
Souter et al. disclose the preparation of cleaning compositions that comprise variant Bacillus lentus subtilisins GG36/309 having sets of multiple substitutions wherein the amino acid substitution T22A is combined with substitutions S103A, V104I, S188D, in paragraphs 0159 and 0163 and Table 24-1 as T22A-S103A-V104I-G159D-A232V-Q245R-N248D-H249R and T22A-S101G-S103A-V104I-G159D-A232V-Q245R-N248D-E271F, where all positions for substitution are numbered according to the position numbering in the amino acid sequence of subtilisin BPN’ of SEQ ID NO:1 herein.  At example 30, Souter et al. disclose construction of additional libraries and variants of GG36 using mutations (BPN’ numbering) that include the already identified T22A, S101G, S103A, V104I, G159D, S188D, A232V, Q245R, N248D, E271F, and N116L (paragraph 0565).  Thereby, Souter et al. would reasonably disclose the combination of substitutions T22A, S101G, S103A, V104I, N116L, G159D, S188D, A232V, Q245R, N248D, and E271F in a variant Bacillus lentus subtilisin GG36 protease, meeting the structural limitations of claims 1, 9 herein.  Souter et al. disclose in paragraphs 0028 and 0053 that such variant-comprising compositions also have at least one performance characteristic of Test Methods 2-6 of claim 9 herein.  Souter et al. further disclose in paragraphs 0065-0066 and 0069 that such compositions also comprise adjunct materials common to commercial cleaning compositions of claims 1, 9 herein, including one or more “additional(s)” of claims 4, 12 herein.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to arrive at the claimed cleaning composition comprising an adjunct material, an enzyme such as cellulase, and a variant Bacillus lentus subtilisins GG36 protease comprising the combination of substitutions T22A, S101G, S103A, V104I, N116L, G159D, S188D, A232V, Q245R, N248D, and E271F according to the position numbering in the amino acid sequence of subtilisin BPN’ of SEQ ID NO:1 herein, wherein the variant GG36 protease has at least one performance characteristic of Test Methods 2-6 of claim 9 herein (instant claims 1, 4, 9, 12), in view of the teachings of Souter et al.  The motivation to do so is given by Souter et al. which identify variants of GG36 and specific mutations, including the recited T22A, S101G, S103A, V104I, N116L, G159D, S188D, A232V, Q245R, N248D, and E271F, can be combined to produce variant proteases for incorporation into cleaning compositions.  One of ordinary skill would have a reasonable expectation of success because Souter et al. disclose and identify the residues and/or substitutions (BPN’ numbering) for producing variants of GG36.  
Regarding instant claims 5, 6-8, 13, 14-16, Souter et al. also disclose a method of claims 5, 13 in their paragraph 0003 and methods of claims 6-8, 14-16 herein in their paragraphs 0017-0019, 0166, and 0170.
Regarding instant claims 2-3, 7-8, 10-11, 15-16, Souter et al. disclose the variant proteases comprise one or more further charge-modifying substitutions resulting in total net charge alterations of claims 2-3, 10-11 herein and the conductivities of claims 7-8, 15-16 herein.  See paragraphs 0064, 0162, and 0166-0167.  

Claims 1-16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Fano et al. (US 8569035; IDS 06.04.20) in view of Aehle et al. (US 20100192985; IDS 06.04.20).  Fano et al. disclose subtilase variants exhibiting alterations relative to the parent subtilase in one or more properties including:  wash performance, thermal stability, storage stability, or catalytic activity; the variants of the invention are suitable for use in cleaning compositions (abstract).  Fano et al. disclose a Bacillus lentus subtilase 309 (GG36) variant having protease activity comprising the modifications S9R+A15T+T22A+V30I, wherein the variant further comprises the modifications S101G+S103A+V104I+G159D+A232V+Q236H+Q245R+N248D+N252K, where all positions of the modifications are numbered according to the position numbering in the amino acid sequence of subtilisin BPN’ of SEQ ID NO: 3 (instant SEQ ID NO: 1) (col. 33-34 claims 1-8, col. 3 lines 20-23, col. 6 lines 58-60, also Fig. 1).  Fano et al. disclose the composition further comprises an enzyme, cellulase.  Therefore, Fano et al. disclose the combination of substitutions at positions T22A, S101G, S103A, V104I, G159D, A232V, Q245R, and N248D in a variant subtilisin 309/GG36 protease.
Aehle et al. disclose serine protease (or subtilisin) variants exhibiting an improved property over the wild-type protein, where the property is selected from charge, wash performance, hard surface cleaning performance, thermal stability, storage stability, detergent stability (at least paragraphs 0007-0013) and providing cleaning compositions comprising at least one serine protease variant described herein (at least paragraph 0013).  Aehle et al. disclose the improved serine protease variants have performance index values greater than about 1.1 in the test of interest (at least paragraphs 0011, 0015-0016).  Aehle et al. disclose the performance of GG36 variants, including at least the already noted substitutions T22A, S101G, S103A, V104I, as well as N116L, S188D, and E271F, where the substitutions are numbered according to the position numbering in the amino acid sequence of subtilisin BPN’ of SEQ ID NO: 1 (instant SEQ ID NO: 1) (at least paragraphs 0016-0018, example 4, Table 4-1).  It is disclosed that the substitutions T22A, S101G, S103A, V104I, as well as N116L, S188D, and E271F, all exhibited performance index values of at least 1.0 for a test method for protease activity (at least Table 4-1).  Aehle et al. disclose serine protease variants having proteolytic activity comprising substitutions at three or more positions selected from among others positions 22, 101, 103, 104, 116, 159, 188, 232, 245, 248, and 271 (p. 206).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed cleaning composition comprising an adjunct material, an enzyme such as cellulase, and a variant Bacillus lentus subtilisins GG36 protease comprising the combination of substitutions T22A, S101G, S103A, V104I, N116L, G159D, S188D, A232V, Q245R, N248D, and E271F according to the position numbering in the amino acid sequence of subtilisin BPN’ of SEQ ID NO:1 herein, wherein the variant GG36 protease has at least one performance characteristic of Test Methods 2-6 of claim 9 herein (instant claims 1, 4, 9, 12), in view of the teachings of Fano et al. and Aehle et al.  The motivation to do so is given by the prior art.  Fano et al. and Aehle et al. disclose GG36 variants having improved properties including charge, wash performance, hard surface cleaning performance, thermal stability, storage stability, detergent stability, are suitable for use in cleaning and detergent compositions and for cleaning surfaces.  One of ordinary skill would have reasonable expectation that the combination of amino acid substitutions T22A, S101G, S103A, V104I, N116L, G159D, S188D, A232V, Q245R, N248D, and E271F, would have improved wash performance because Fano et al. disclose subtilase variants comprising combinations of the substitutions T22A, S101G, S103A, V104I, G159D, A232V, Q245R, and N248D, which are also disclosed by Aehle et al. and can be further combined with substitutions at positions N116, S188, and E271, including the substitutions N116L, S188D, and E271F.
Regarding the recited test performance index values, since the prior art reasonably disclose the combination of the amino acid substitutions recited in a variant subtilase GG36, it would follow that said variant subtilisin GG36 comprising the substitutions of the prior art above have one or more of the improved performance index values recited in instant claim 9.
Regarding instant claims 4, 12, Fano et al. disclose the cleaning compositions comprising the serine protease variant further comprises cellulase, a lipase, a cutinase, etc. (col. 34 claims 6-8) and Aehle et al. also disclose the cleaning compositions comprise the serine protease variant and an additional enzyme selected from cellulase, lipase, cutinase, etc. (at least paragraphs 0013, 0019).
Regarding instant claims 2-3, 7-8, 10-11, 15-16, Fano et al. disclose the variant protease comprises N248D and N252K, which are reasonably charge-modifying substitutions that one of ordinary skill would expect to result in the total net charge alterations and/or conductivity recited in the instant claims.  Additionally, Aehle et al. further disclose serine protease variant substitutions including A001E/R, V0004E/R, R010H/A, Q012R, etc. (at least Table 4-1), which are reasonably charge-modifying substitutions that one of ordinary skill would expect to result in the total net charge alterations and/or conductivity recited in the instant claims.
Regarding instant claims 6-8, 14-16, Aehle et al. disclose dishwashing methods and fabric cleaning methods, comprising providing the serine protease variants in cleaning and detergent compositions (at least paragraphs 0013, 0019, 0202); therefore, it would have been obvious to arrive at the claimed method of treating a surface or fabric comprising contacting the surface or fabric with an aqueous liquor comprising cleaning compositions comprising the serine protease variants.
Regarding instant claims 5, 13, as noted above, both Fano et al. and Aehle et al. disclose providing cleaning compositions comprising the serine protease variants and an additional material; therefore, it would have been obvious to arrive at the claimed method of making a composition comprising mixing the serine protease variants with an enzyme and additional agents to form the cleaning composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 30-33, 35, 37-40 of copending Application No. 15177681 (‘681) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘681 application claims are drawn to a composition comprising an adjunct material and a subtilisin variant of Bacillus lentus subtilisin of GG36 protease comprising the same amino acid substitutions, and methods of treating a surface comprising contacting the surface with the composition.  The amino acid substitutions recited in the ‘681 application claims are recited in the instant claims.  Additionally, it would have been obvious to arrive at a method of making the claimed composition as recited in instant claims 5, 13, because the ‘’681 application claims recite a composition comprising the same components recited in the claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656